Title: Orders, 7 May 1756
From: Washington, George
To: 



Greenwich.
Winchester—Friday, May 7th 1756.

Three or four men that understand making cartridges, and are careful, to be put to that Duty immediately—An officer to see that no waste is made of the ammunition or paper, and that the men are Diligent.
James Colley enlisted by Captain Gist, being unfit for Service; and Richard Best and Thomas Livings, being judged uncapable of Service by the Surgeon, are all discharged. The first Subaltern for Duty to hold himself in readiness immediately to go to Edwards’s Fort, to relieve Ensign Hubbard, and to wait upon Colonel Washington for his orders.
